Citation Nr: 1103331	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-41 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2007, a statement of the 
case was issued in August 2009, and a substantive appeal was 
received in October 2009.

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in September 2010.  A transcript 
of this proceeding is associated with the claims file.  The 
Veteran also submitted additional evidence and waived initial RO 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is causally 
related to his active duty service.

2.  The Veteran's tinnitus is causally related to his active duty 
service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability was incurred 
as a result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  The Veteran's tinnitus was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology." See Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

The lack of any evidence that a claimant exhibited hearing loss 
during service is not fatal to a claim.  The laws and regulations 
do not require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the 
United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385. . . .  For example, if the record 
shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to 
the injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

When an appellant seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  In relevant part, 38 U.S.C.A. 1154(a) (West 2002) 
requires that VA give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability or 
death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the veteran has proffered "satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease." Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the first 
two requirements are met, VA "shall accept the veteran's evidence 
as "sufficient proof of service connection," even if no official 
record exists of such incurrence exists. In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (2010).

38 U.S.C.A. § 5107 sets forth the standard of proof applied in 
decisions and claims for veterans benefits.  A veteran will 
receive the benefit of the doubt when an approximate balance of 
positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  Wells 
v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Factual Background and Analysis

In this case, the Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus as a result of 
acoustic trauma experienced during active duty.  The Veteran 
stated in his August 2006 claim that his hearing loss and 
tinnitus both began in 1946.  The Veteran's service personnel 
records states that his military occupational specialty (MOS) in 
service was as a gunners mate, and that he served aboard the USS 
Wilkes (DD 441), a destroyer.

The Board notes that the Dictionary of American Naval Fighting 
Ships documents the history of naval vessels.  See 
http://www.history.navy.mil/danfs/ (last visited Jan. 7, 2011).  
The Board also notes that the Dictionary of American Naval 
Fighting Ships states that, during 1944 and 1945, USS Wilkes (DD 
441) bombarded targets, participated in landings, contributed 
fire support, and served as an antisubmarine screen.  See 
http://www.history.navy.mil/danfs/w8/wilkes-iii.htm (last visited 
Jan. 7, 2011).  The Board acknowledges that it has relied upon 
this material that was obtained subsequent to the RO's issuance 
of its statement of the case in August 2009.  Although reliance 
on such material generally gives rise to a duty on the part of 
the Board to notify the claimant of the material and of the 
reliance proposed to be placed upon it, see Thurber v. Brown, 5 
Vet. App. 119 (1993), such notification would serve no useful 
purpose here, as the Board is granting the full benefit sought on 
appeal and there is consequently no risk of prejudice to the 
appellant.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2010) (noting 
that new evidence received at the Board subsequent to the 
issuance of the last statement of the case or supplemental 
statement of the case need not be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case if the Board determines that 
the benefit sought may otherwise be allowed).  Indeed, such a 
procedure would serve only to further delay an allowance of the 
full benefit sought on appeal.

The Board notes that the Veteran underwent a service separation 
medical examination in March 1946, and that the only tests 
conducted for evaluating auditory acuity were the whispered voice 
and spoken voice tests.  These results were 15/15 in each ear.

The first post-service evidence of the Veteran's claimed hearing 
disability is shown from a private medical record that states 
that the Veteran was seen in 2002 for bilateral tinnitus and 
hearing loss, as seen on the audiogram.  The Board notes that the 
referenced audiogram is not associated with the record.

In July 2009, a VA examination was administered in connection 
with this appeal.  The examiner reviewed the Veteran's claims 
file.  During this examination, the Veteran's chief complaint was 
gradual hearing loss in both ears.  The Veteran reported that he 
served as a gunners mate on a destroyer, and that his noise 
exposure included the discharge of various guns.  The Veteran 
reported post-service noise exposure from saws and tools, but 
that he wore hearing protection during this exposure.  The 
Veteran reported current bilateral tinnitus, which alternated.  
The Veteran further reported that his tinnitus had brief and 
sporadic periods of ringing in either ear, that it only lasted a 
few seconds at a time, and that these periods of ringing did not 
occur on a daily basis.  The Veteran's word recognition scores 
using the Maryland CNC Test were 72 percent for the right ear and 
72 percent for the left ear.

The audiological evaluation showed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
75
75
LEFT
45
55
70
70
75

The results from the audiological examination show that the 
Veteran has a current hearing loss disability for VA purposes in 
both ears.  The examiner found that the Veteran had a mild 
falling to severe bilateral sensorineural hearing loss with fair 
speech recognition.  The examiner opined that it was less likely 
than not that the Veteran's bilateral hearing loss was related to 
his military noise exposure, given the Veteran's remoteness of 
the complaint of hearing loss and/or the length of time between 
the Veteran's service and when he sought private treatment.  The 
examiner also opined that the Veteran's sporadic ear ringing was 
not considered to be pathological tinnitus, and, therefore, not 
likely to be related to his in-service noise exposure.

A VA treatment record from June 2010 documents that the Veteran 
reported that he had had bilateral hearing loss since service, 
and that he also had chronic tinnitus.

In support of his claim, the Veteran submitted a private medical 
opinion from a clinician who has a Certificate of Clinical 
Competence in Audiology (CCC-A).  After reviewing a private 
treatment record and receiving a background history from the 
Veteran, the clinician opined that the Veteran's bilateral 
pathological tinnitus was very related to his active duty service 
noise exposure.

In September 2010, the Veteran testified during a Board hearing 
in connection with this appeal.  During the hearing, the 
Veteran's friend testified that during service the Veteran was a 
gunners mate on a destroyer, that he was in charge of a 5 inch 
gun, and that he also fired a 20 millimeter anti-aircraft gun.  
The Veteran testified that he did not wear hearing protection 
during his active duty service.  The Veteran further testified 
that he noticed his tinnitus when all the noise went away, since 
he did not have time to think about it while he was experiencing 
the noise.  The Veteran also testified that he and his wife 
noticed his hearing loss after his in-service noise exposure.

In September 2010, the Veteran's spouse submitted a statement in 
support of the Veteran's claim.  The Veteran's spouse stated that 
she met the Veteran in 1944, and that the Veteran has had hearing 
loss and ringing in his ears since his discharge from service.

The Board finds it reasonable to accept that the Veteran incurred 
significant acoustic trauma during service.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  In this regard, the Veteran 
contends that during service he had significant noise exposure 
without the use of hearing protection, and the Board notes that 
the record is absent of any contradictory information.  The 
Veteran has also submitted a copy of a research document 
outlining his claimed noise exposure while aboard the USS Wilkes 
(DD 441).

The Board notes that the results from the July 2009 VA 
examination show that the Veteran has a current hearing loss 
disability for VA purposes in both ears.  Also, the Veteran's 
private treatment record documented tinnitus from 2002, and the 
private medical opinion stated that the Veteran had bilateral 
pathological tinnitus.

As to both claims, the Veteran's essential contentions are that 
he incurred acoustic trauma during service, and that he has 
experienced hearing loss and tinnitus since such in-service 
experiences.  The Board finds the Veteran's lay statements and 
testimony regarding the date of onset of his hearing loss and 
tinnitus and continuity of symptoms since service to be both 
competent and credible.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (providing that ringing in the ears is capable of 
lay observation), Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay 
testimony is competent to establish the presence of observable 
symptomatology, such as varicose veins, and may provide 
sufficient support for a claim of service connection); see also 
Goss v. Brown, 9 Vet. App. 109, 113 (1996).  Also, the September 
2010 statement from the Veteran's spouse corroborates the 
Veteran's contentions.

In the regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA), competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1).  In this case, 
the Veteran was aware of the nature of his hearing loss and 
tinnitus by virtue of his own senses during service and as 
reported by his spouse.  This is competent evidence of observable 
manifestations from the time of service and since, thereby 
demonstrating a continuity of symptoms.

Otherwise, with regard to a nexus to service, the private medical 
opinion concluded that it was more likely than not that the 
Veteran's current tinnitus was related to his active military 
service.  It is unclear as to whether the clinician reviewed the 
Veteran's claims folder; however, the Board notes that it appears 
as though the Veteran conveyed his pertinent military history, 
which, as noted above, has been accepted by the Board.

Also, the Board finds that the Veteran's lay statements and 
testimony, as well as his spouse's statement, regarding his 
hearing loss and tinnitus support a nexus to service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(stating that lay evidence may be competent to establish medical 
etiology or nexus); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  

In this case, the Board is presented with an evidentiary record 
which is not entirely clear, with evidence before and against the 
claims.  Initially, the Board finds that the Veteran had 
unprotected traumatic noise exposure during service.  With regard 
to a nexus to service that favors the claims, there is a private 
medical opinion of record in support of the Veteran's tinnitus 
claim, and there are credible lay statements in support of his 
hearing loss claim.  The Board notes that against the claims are 
the post-service exposure to further noise (though the Veteran 
testified under oath that this was done with ear protection) and 
the VA medical examination that did not support a nexus to 
service; nevertheless, given the entire record, the Board is 
unable to find that the preponderance of the evidence is against 
the Veteran's claims.

In sum, the Board finds that the available evidence appears to be 
at least in a state of equipoise regarding a nexus to service.  
Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Thus, the Board concludes that the Veteran's 
claims for service connection for bilateral hearing loss and for 
tinnitus are warranted.

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The Board also notes that the 
Veteran was informed of the manner in which disability ratings 
and effective dates are assigned by a letter dated in September 
2006.  The RO will take such actions in the course of 
implementing this grant of service connection, and the 
Veteran may always file a timely notice of disagreement if he 
wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for bilateral hearing loss is 
warranted.  Entitlement to service connection for tinnitus is 
warranted.  The appeal is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


